UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7101


JOHN ROOSEVELT BACCUS,

                      Petitioner – Appellant,

          v.

STAN BURTT, Warden; HENRY D. MCMASTER, Attorney General,

                      Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   David C. Norton, Chief District
Judge. (0:06-cv-01912-DCN)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Roosevelt Baccus, Appellant Pro Se. Derrick K. McFarland,
SOUTH CAROLINA BUDGET AND CONTROL BOARD, Columbia, South
Carolina;   Donald  John   Zelenka,  Deputy   Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John       Roosevelt    Baccus        seeks      to    appeal      the   district

court’s    order       adopting    the    recommendation             of    the    magistrate

judge     and    denying       relief    on       his   28     U.S.C.       § 2254      (2006)

petition.         We    dismiss    the    appeal        for       lack    of     jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”          Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on May 16, 2007.           The notice of appeal was filed on August 11,

2011.     Because Baccus failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss    the     appeal.         We    further        note      that     the    appeal    is

duplicative because Baccus has previously appealed the district

court’s order denying his § 2254 petition.                               We deny Baccus’s

motions for a grand jury transcript, to appoint counsel, for

bail or release pending appeal, for “the very purpose of habeas

corpus,” and to compel the return of his legal materials.                                   We

dispense        with    oral    argument      because          the       facts    and    legal

                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3